Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot because of the new ground of rejection.
Claim Rejections - 35 USC § 103
4.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 12, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20140128109 A1) in view of Li (2) (US 20180115361 A1) and further in view of Kim (US 20140010141 A1). 
 	As per claim 12, Li teaches a method for receiving a paging message (Li, Fig.13, ¶0132, a method for receiving a paging message), comprising: determining, by a terminal device (Li, Fig.13, ¶0132, determining by mobile station (i.e. mobile device)), a paging starting moment (Li, Fig.13, ¶0132, paging beginning or starting time/moment) according to a paging cycle of the terminal device and a UE_ID of the terminal device
(Li, ¶0104, according to a paging cycle of MS and mobile station identifier (i.e. UE_ID)) and determining, by the terminal device, a paging receiving duration of the paging message (Li, Fig.13, ¶0131-32, determining by MS time duration of each signal transmission/reception of the paging message) indicated by information in a system message received from an access network device (Li, ¶0104 and ¶0079, indicated by information in the system information received from base station (i.e. access network device)); and receiving, by the terminal device, the paging message according to the paging starting moment and the paging receiving duration (Li, Fig.13, ¶0132, receiving by the MS the paging message based on beginning of the paging and the time duration; also see ¶0004, receiving the paging message from the base station based on the determined timing), wherein the paging message is transmitted by an access network device through M paging beam in a manner of beam scanning (Li, ¶0104 and ¶0133, 
	However, Li does not explicitly teach a duration of the beam scanning is paging transmitting duration, M is determined by the access network device according to the paging receiving duration, M is a positive integer larger than 1.
	In the same field of endeavor, Li (2) teaches a duration of the beam scanning is paging transmitting duration (Li (2), ¶0022, interval/duration of the beam sweeping/scanning is paging transmitting interval), M is determined by the access network device according to the paging receiving duration, M is a positive integer larger than 1 (Li (2), ¶0022 and ¶0097, beam index number is determined by network node (i.e. network device) according to paging receiving interval, beams index number is two or more (i.e. larger than 1) singular beams). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Li (2) into invention of Li in order to transmit and receive broadcast messages using beam sweeping pattern to provide a power efficiency improvement for UE. 
	However, Li in view of Li (2) does not explicitly teach the paging transmitting duration is smaller than the paging receiving duration, and the paging receiving duration is a duration of a period in which the terminal device continuously listens for the paging message.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Kim into invention of Li and Li (2) in order to provide a method for an M2M device in an idle mode to efficiently receive a multicast data using a paging method, when the multicast data, which is generated by an event triggered scheme, is transmitted to the mobile station in the idle mode in an M2M communication (Kim, ¶0067). 
 	As per claim 34, Li teaches a terminal device (Li, Fig.13, ¶0132, mobile station (i.e. mobile device)), comprising: a processor (Li, ¶0005, a processor); a memory storing instructions (Li, any mobile device has a memory), which, when executed by the processor, cause the processor to implement one or more actions, comprising 
wherein the paging message is transmitted by an access network device through M paging beam in a manner of beam scanning (Li, ¶0104 and ¶0133, paging message transmitted by base station (BS) through M which can be the number of the MS RX beam paging in beam steering/scanning) according to the paging starting moment (Li, Fig.13, ¶0132, receiving by the MS the paging message based on beginning of the paging). 
	However, Li does not explicitly teach a duration of the beam scanning is paging transmitting duration, M is determined by the access network device according to the paging receiving duration, M is a positive integer larger than 1.
	In the same field of endeavor, Li (2) teaches a duration of the beam scanning is paging transmitting duration (Li (2), ¶0022, interval/duration of the beam sweeping/scanning is paging transmitting interval), M is determined by the access network device according to the paging receiving duration, M is a positive integer larger than 1 (Li (2), ¶0022 and ¶0097, beam index number is determined by network node (i.e. network device) according to paging receiving interval, beams index number is two or more (i.e. larger than 1) singular beams). 

	However, Li in view of Li (2) does not explicitly teach the paging transmitting duration is smaller than the paging receiving duration, and the paging receiving duration is a duration of a period in which the terminal device continuously listens for the paging message.
	In the same field of endeavor, Kim teaches the paging transmitting duration is smaller than the paging receiving duration (Kim, ¶0118, paging transmission start time/duration is less than start time of paging listening/receiving interval/duration of the M2M device receiving the paging message), and the paging receiving duration is a duration of a period in which the terminal device continuously listens for the paging message (Kim, ¶0110 and ¶0118, multicast data is continuously transmitted and M2M device continually receiving or listening a paging message). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Kim into invention of Li and Li (2) in order to provide a method for an M2M device in an idle mode to efficiently receive a multicast data using a paging method, when the multicast data, which is generated by an event triggered scheme, is transmitted to the mobile station in the idle mode in an M2M communication (Kim, ¶0067). 
	As per claim 37 as applied to claim 34 above, Li teaches wherein the paging cycle comprises a first period and a second period  (Li, ¶0091, paging cycle includes 

B)	Claims 15 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20140128109 A1) in view of Li (2) (US 20180115361 A1) and further in view of Kim (US 20140010141 A1) and BANGOLAE (US 20180338281 A1).
 	As per claim 15 as applied to claim 12 above, Li teaches wherein the paging cycle comprises a first period and a second period  (Li, ¶0091, paging cycle includes paging listing time (first period) and paging unavailable time (second period)), the first period is the period in which the terminal device continuously listens for the paging message (Li, ¶0091, in the paging listing time is a period which MS listing for the paging message), the second period is a period in which the terminal device is in a sleep state (Li, ¶0090, in the paging unavailable time the MS is in the idle/sleep mode).	However, Li in view of Li (2) and Kim does not explicitly teach wherein the paging cycle is N times the duration of the first period, N being a positive integer larger than 1.  
 	In the same field of endeavor, BANGOLAE teaches wherein the paging cycle is N times the duration of the first period, N being a positive integer larger than 1 (BANGOLAE, Fig.1c, ¶0034-35, DRX cycle of paging configuration is N times of reference/first time/period, and N being a non-negative or positive integer such as 2 (greater than 1) in fig.1c). 

As per claim 40 as applied to claim 37 above, Li in view of Li (2) and Kim does not explicitly teach wherein the paging cycle is N times the duration of the first period, N being a positive integer larger than 1. 
 	In the same field of endeavor, BANGOLAE teaches wherein the paging cycle is N times the duration of the first period, N being a positive integer larger than 1 (BANGOLAE, Fig.1c, ¶0034-35, DRX cycle of paging configuration is N times of reference/first time/period, and N being a non-negative or positive integer such as 2 (greater than 1) in fig.1c). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of BANGOLAE into invention of Li in view of Li (2) and Kim in order to extend a Discontinuous Reception (eDRX) cycle and eDRX timer for user equipments to control the duration of waking times and to maintain legacy compatibility (BANGOLAE, abstract). 
C)	Claims 22 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20140128109 A1) in view of Li (2) (US 20180115361 A1) and further in view of Kim (US 20140010141 A1) and ESKELINEN (US 20170094599 A1). 
or, at a moment of K time units after the acknowledgment message is received, starting, by the terminal device, the third timer, and simultaneously entering, by the terminal device, the sleep state, K being a positive integer more than or equal to 1.  
 	In the same field of endeavor, ESKELINEN teaches transmitting, by the terminal device, a response message configured to indicate that the paging message is successfully received (ESKELINEN, ¶0038, transmitting a response message to indicate that the request message is received), to the access network device; and when the terminal device receives an acknowledgment message for the response message from the access network device (ESKELINEN, ¶0038, accept/acknowledgment massage in response to the request message), starting, by the terminal device, a third timer, and simultaneously entering, by the terminal device, the sleep state (ESKELINEN, ¶0041, starting the third timer and entering the idle/sleep mode); or, at a moment of K time units after the acknowledgment message is received, starting, by the terminal device, the third timer, and simultaneously entering, by the terminal device, the sleep state, K being a positive integer more than or equal to 1.  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of 
	As per claim 44 as applied to claim 34 above, Li in view of Li (2) and Kim does not explicitly teach transmit a response message configured to indicate that the paging message is successfully received, to the access network device; and upon receiving an acknowledgment message for the response message from the access network device, start a third timer, and simultaneously entering, by the terminal device, the sleep state; or, at a moment of K time units after the acknowledgment message is received, starting, by the terminal device, the third timer, and simultaneously entering, by the terminal device, the sleep state, K being a positive integer more than or equal to 1.  
 	In the same field of endeavor, ESKELINEN teaches transmit a response message configured to indicate that the paging message is successfully received (ESKELINEN, ¶0038, transmitting a response message to indicate that the request message is received), to the access network device; and upon receiving an acknowledgment message for the response message from the access network device, (ESKELINEN, ¶0038, accept/acknowledgment massage in response to the request message), start a third timer, and simultaneously entering, by the terminal device, the sleep state (ESKELINEN, ¶0041, starting the third timer and entering the idle/sleep mode); or, at a moment of K time units after the acknowledgment message is received, starting, by the terminal device, the third timer, and simultaneously entering, by the terminal device, the sleep state, K being a positive integer more than or equal to 1.  

Allowable Subject Matter
5.	Claims 16-17, 19-20, 38-39, 45-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 41 and 42 are allowed for the reasons as set forth in the previous Office Action filed on 09/10/2019.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643